Electronically Filed
                                                           Supreme Court
                                                           SCWC-13-0000182
                                                           12-SEP-2014
                                                           11:47 AM




                          SCWC-13-0000182

           IN THE SUPREME COURT OF THE STATE OF HAWAI'I



                        KILAKILA 'O HALEAKALÂ,

              Petitioner/Plaintiff/Appellant-Appellant,


                                 vs.


UNIVERSITY OF HAWAI'I and THOMAS M. APPLE, in his official capacity as

 Chancellor of the University of Hawai'i at Mânoa; BOARD OF LAND AND

   NATURAL RESOURCES, WILLIAM AILA, in his official capacity as the

 Interim Chairperson of the Board of Land and Natural Resources; and

              DEPARTMENT OF LAND AND NATURAL RESOURCES, 

              Respondents/Defendants/Appellees-Appellees.




         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS

              (CAAP-13-0000182; CIVIL NO. 10-1-2510)


       ORDER ACCEPTING APPLICATION FOR WRIT OF CERTIORARI 

(By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)


          Petitioner/Plaintiff/Appellant-Appellant Kilakila 'O

Haleakalâ’s Application for Writ of Certiorari, filed on August

1, 2014, is hereby accepted and will be scheduled for oral
argument.    The parties will be notified by the appellate clerk


regarding scheduling. 


            DATED: Honolulu, Hawai'i, September 12, 2014.

David Kimo Frankel and
                   /s/ Mark E. Recktenwald

Sharla Ann Manley

for petitioner
                           /s/ Paula A. Nakayama

David M. Louie,
                          /s/ Sabrina S. McKenna

William J. Wynhoff and

Julie H. China

for respondents Board of Land and
        /s/ Richard W. Pollack

Natural Resources, Department of

Land and Natural Resources, and
          /s/ Michael D. Wilson

William J. Aila, Jr., in his

official capacity as Chairperson

of the Board of Land and Natural

Resources


Darolyn H. Lendio,
Bryce Y. Matsui,
Lisa Woods Munger,
Lisa A. Bail and
Christine A. Terada
for respondents University of
Hawai'i and Thomas M. Apple, in
his official capacity as
Chancellor of the University of
Hawai'i at Mânoa




                                     2